DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response dated 05/02/2022. Claims 1, 4-6, and 8-10 are presented for examination.

Allowable Subject Matter
2.    Claims 1, 4-6, and 8-10, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Meehan (US 5860809) discloses extracting reference hue information from a plurality of lip- tone cards, each lip-tone card including a plurality of lip-tone swatches (see fig. 4, items 31-34, wherein the table indicating “basic colors” correspond to the recited lip tone swatches. In addition, the visual reading of hues 31-34, and/or their description (see col. 4, lines 21-57) is considered as an extraction of information. See also col 1, line 65 to col. 2, line 4.); extracting applied hue information from [one or more digital images of] a plurality of lip-tone cards coated with lipstick (see fig. 4 wherein the table on each row 361 to 36n correspond to a lip tone card coated with a lipstick. The visual reading of hues located below the sample 31-34, and/or their description (see col. 4, lines 21-57) is considered as an extraction of information.); and generating a predicted applied lipstick color based on the extracted applied hue information and one or more inputs indicative of a lipstick selection (see fig. 4 and corresponding descriptions at col. 4, lines 21-57, where item 32n corresponds to a predicted applied lipstick color based on the product information, 36n. The selection done by the user of the product to be used, corresponding to his/her lip color, allows to determine the position of the predicted color in the table. This determination is considered to correspond to the recited generation.
Elmoznino et al. (US 20200342630) discloses the extraction of color information from digital images  and color swatches (e.g., machine image or color extraction to extract color information from swatch images defining color regions to represent a color strength in an augmented reality GUI such as a virtual try-on application (providing a makeup product and applied to a user image such as a selfie using image processing. See paragraphs 2, 4 and 6, wherein the extracting color information thus responsively produces a plurality of candidate colors.... See paragraphs 8 and 15-16. At paragraphs 44-45, Elmoznino discloses the image swatches are composed of four-color palette, each for finding a matched lipstick color; and color regions on the swatches may vary in intensity between well-lit regions and those in shadow).
In contrast, Applicant's claimed invention provides a technique for accurately predicting resulting hue of applied lipsticks onto a user’s lip regardless of the user’s lip tone or the type of lipstick being applied to the lip.
The current application's claimed subject matter further differs from the cited art in that, according to Applicant's lipstick color prediction technique, a plurality of lip- tone cards, each lip-tone card including a plurality of lip-tone swatches, a white swatch, and a black swatch, each lip-tone swatch of the plurality of lip-tone swatches corresponding to a recorded natural lip tone of a reference user; extracting reference hue information from the one or more digital images of the plurality of lip-tone cards, the extracted reference hue information defining a hue of the each lip-tone swatch of the plurality of lip-tone swatches relative to the white swatch and the black swatch; extracting applied hue information from the one or more digital images of the plurality of lip-tone cards coated with lipstick, the extracted applied hue information defining a hue of the each lip-tone swatch of the plurality of lip-tone swatches coated with lipstick relative to the white swatch coated with lipstick and the black swatch coated with lipstick and generating a predicted applied lipstick color based on the extracted applied hue information relative to the extracted reference hue information, the hue of the received user lip-tone, and one or more inputs indicative of a lipstick selection.
Accordingly, the Examiner respectfully submits that neither of the conventional art, including Meehan and Elmoznino, nor the combination thereof, teaches or suggests all the features of the claimed invention in the manner recited in claims 1, 4-6, and 8-10. These features distinguish from the cited prior art and thus are considered to be novel in view of the prior art of record.
Additionally, the features of the explicitly claimed limitations of claims 1, 4-6, and 8-10 of the currently pending application only make sense when taken into account the claims as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-777629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
06/09/2022